Case 2:19-cv-07076-JAK-GJS Document 254 Filed 09/24/20 Page 1 of 2 Page ID #:5159




 1   RITA M. HAEUSLER (SBN 110574)
     rita.haeusler@hugheshubbard.com
 2
     HUGHES HUBBARD & REED LLP
 3   1999 Avenue of the Stars, 9th Floor
     Los Angeles, California 90067
 4
     Telephone: (213) 613-2800
 5   Facsimile: (213) 613-2950
 6   RONALD ABRAMSON (admitted pro hac vice)
 7   ron.abramson@listonabramson.com
     ARI J. JAFFESS (admitted pro hac vice)
 8   ari.jaffess@listonabramson.com
 9   ALEX G. PATCHEN (admitted pro hac vice)
     alex.patchen@listonabramson.com
10   DAVID G. LISTON (admitted pro hac vice)
11   david.liston@listonabramson.com
     LISTON ABRAMSON LLP
12   The Chrysler Building
13   405 Lexington Ave., 46th Floor
     New York, New York 10174
14   Tel: (212) 257-1630
15   Fax: (917) 633-5568
16   Attorneys for Plaintiff WAG ACQUISITION, L.L.C.

17                              UNITED STATES DISTRICT COURT
18                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
19   WAG ACQUISITION, L.L.C.,                    Case No. 2:19-cv-07076-JAK-GJS
                   Plaintiff,                    [Honorable John A. Kronstadt]
20
21           vs.                                 NOTICE OF DISMISSAL PURSUANT
                                                 TO FEDERAL RULE OF CIVIL
22   MULTI MEDIA, LLC, et al.                    PROCEDURE 41(a) AS TO DOE
                                                 DEFENDANTS 1-20 ONLY
23                 Defendants.

24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
25           PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41(a) Plaintiff WAG
26   Acquisition, L.L.C. hereby dismisses without prejudice Doe Defendants 1-20 only in
27   the above-entitled action.
28
                                             1
                      NOTICE OF DISMISSAL AS TO DOE DEFENDANTS 1-20 ONLY
     98484447_1
Case 2:19-cv-07076-JAK-GJS Document 254 Filed 09/24/20 Page 2 of 2 Page ID #:5160




 1   DATED: September 24, 2020          HUGHES HUBBARD & REED LLP
 2
                                        By:/s/ Rita M. Haeusler
 3                                                       Rita M. Haeusler
                                                     Attorneys for Plaintiff
 4
                                                 WAG ACQUISITION, L.L.C.
 5   OF COUNSEL:
 6   RONALD ABRAMSON
 7   ALEX G. PATCHEN
     DAVID G. LISTON
 8   ARI J. JAFFESS
 9   M. MICHAEL LEWIS
     LISTON ABRAMSON LLP
10   The Chrysler Building
11   405 Lexington Avenue, 46th Floor
     New York, New York 10174
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                   NOTICE OF DISMISSAL AS TO DOE DEFENDANTS 1-20 ONLY
     98484447_1
